Per Curiam.
The record contains no evidence that the plaintiff slipped upon any of the litter which is claimed to have been upon the stairs of the grandstand where he fell. There is no reason to assume, therefore, that the plaintiff’s fall was caused by any negligence of the defendant rather than by the moist condition of the stairs for which the defendant was not responsible.
The judgment should be reversed, with costs, and the complaint dismissed, with costs.
Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.
Judgment unanimously reversed, with costs, and the complaint dismissed, with costs.